DANIELSON, J., concurring in part, dissenting in part. While I too would affirm Taylor’s conviction for capital murder and his sentence to death, I would reverse his conviction for kidnapping because I believe there was insufficient evidence to sustain the conviction. Accordingly, I respectfully concur in part and dissent in part. A person commits the offense of kidnapping if, without consent the person restrains another person so as to interfere substantially with the other person’s liberty with the purpose of: (1) Holding the other person for: (A) Ransom or reward; or (B) Any other act to be performed or not performed for the other person’s return or release; (2) Using the other person as a shield or hostage; (3) Facilitating the commission of any felony or flight after the felony; (4) Inflicting physical injury upon the other person; (5) Engaging in sexual intercourse, deviate sexual activity, or sexual contact with the other person; ⅛(6) Terrorizing the other person or another person; or (7) Interfering with the performance of any governmental or political function. Ark.Code Ann. § 5-ll-102(a) (Repl.2006). Here, Carter testified that he saw Utsey tied up in the back of the borrowed truck, and normally, such testimony might constitute substantial evidence. The problem, here, however, is that Carter was an accomplice to Taylor. We have held that a felony conviction cannot be had upon the testimony of an accomplice unless corroborated by other evidence tending to connect the defendant with the commission of the offense. See Ark.Code Ann. § 16-89-lll(e)(l) (Repl. 2005). Corroboration is not sufficient if it merely shows that the offense was committed and the circumstances thereof. See id.; ‘ Wertz v. State, 374 Ark. 256, 287 S.W.3d 528 (2008). Corroborating evidence must be evidence of a substantive nature since it must be directed toward proving the connection of the accused with a crime and not directed toward corroborating the accomplice's testimony. See Wertz, 374 Ark. 256, 287 S.W.3d 528. It need not be sufficient standing alone to sustain the conviction, but it must, independent from that of the accomplice, tend to connect to a substantial degree the accused with the commission of the crime. See id. The test for corroborating evidence is whether, if the testimony of the accomplice were completely eliminated from the case, the other evidence independently establishes the crime and tends to connect the accused with its commission. See id. While corroborating evidence may be circumstantial so long as it is substantial, evidence that merely raises a suspicion of guilt is insufficient to corroborate an accomplice’s testimony. See id. kBAs noted by the majority, Head testified that Taylor told her that he had tied Utsey up and shot him. That is the only testimony other than Carter’s specifically referencing a kidnapping, and it is my opinion that Head’s testimony simply fails to meet the test for corroborating evidence. To constitute kidnapping, Taylor had to restrain Utsey so as to interfere substantially with his liberty. Here, there was no physical evidence demonstrating restraint.1 Instead, the only evidence even remotely establishing that a kidnapping occurred was the eyewitness account by an accomplice and a statement by a witness that Taylor told her he had tied Utsey up. In my mind, such evidence simply does not rise to the level of being substantial for purposes of corroboration. That being said, even while I would reverse Taylor’s conviction for kidnapping, which would also require reversal of his capital-felony murder conviction,2 it is clear that there was 1 ¡^substantial evidence to sustain Taylor’s conviction for premeditated and deliberated capital murder. For these reasons, I respectfully concur in part and dissent in part.  . Despite the majority’s citation to the electrical tape around Utsey’s neck, tape around one’s neck is in no way a restraint of one’s liberty. Moreover, the remaining evidence cited by the majority simply makes clear that there was sufficient evidence to sustain Taylor’s conviction for premeditated and deliberated capital murder. Accepting the majority’s citation of evidence in support of kidnapping, each and every capital murder would necessarily include a kidnapping. That is not the law in Arkansas.   . Again, Taylor was convicted of capital murder; however, the jury’s verdict was a general one. While the jury was instructed on both capital-felony murder and premeditated and deliberated capital murder, the verdict form fails to indicate under which provision Taylor was found guilty. Arkansas Code Annotated § 5 — 1—101(a)(1) (Repl.2006) sets forth the requirements for capital-felony murder and provides: (a) A person commits capital murder if: (1) Acting alone or with one (1) or more other persons: (A) The person commits or attempts to commit: (i) Terrorism, as defined in § 5-54-205; (ii) Rape, § 5-14-103; (iii) Kidnapping, § 5-11-102; (iv) Vehicular piracy, § 5-11-105; (v) Robbery, § 5-12-102; (iv) Aggravated robbery, § 5-12-103; (vii) Residential burglary, § 5-3 9-201(a); (viii) Commercial burglary, § 5-39-201(b); (ix) Aggravated residential burglary, § 5-39-204; (x) A felony violation of the Uniform Controlled Substances Act, §§ 5-64-101 — 5-64-508, involving an actual delivery of a controlled substance; or (xi)First degree escape, § 5-54-110; and (B) In the course of and in furtherance of the felony or in immediate flight from the felony, the person or an accomplice causes the death of a person under circumstances manifesting extreme indifference to the value of human life. Without a conviction for kidnapping, and where Taylor was acquitted of aggravated robbery, it would seem that Taylor’s conviction for capital murder, if based on subsection (a)(1), would also have to be reversed.